10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 968 Filed 08/28/21 Page 1 of5

JEFFREY B. COOPERSMITH (SBN 252819)
Email: jcoopersmith@orrick.com

WALTER F. BROWN (SBN 130248)

Email: whrown@orrick.com

 

MELINDA HAAG (SBN 132612) FILED
Email: mhaag@orrick.com
RANDALL S. LUSKEY (SBN 240915) DEO 12 2019

Email: rluskey@orrick.com
STEPHEN A. CAZARES (SBN 201864)

Email: scazares@orrick.com CLERE. TEA Seay COURT
ORRICK, HERRINGTON & SUTCLIFFE LLP NORTHERN DISTRI OF CALIFORNIA
The Orrick Building _
405 Howard Street ‘ ao?
San Francisco, CA 94105-2669 i 40) YP
Telephone: (415) 773-5700 ’
Facsimile: (415) 773-5759
Attorneys for Defendant
RAMESH “SUNNY” BALWANI
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
UNITED STATES OF AMERICA, Case No. 5:18-cr-00258-EJD
Plaintiff, DECLARATION OF JEFFREY B.
COOPERSMITH IN SUPPORT OF
v. DEFENDANT RAMESH “SUNNY”

BALWANI’S MOTION TO SEVER
HOLMES, et al.,
Date: February 10, 2020
Defendants. Time: 10:00 AM

Judge: Honorable Edward J. Davila
Ctrm: 4, 5th Floor

 

 

FILED UNDER SEAL

 

 

COOPERSMITH DECLARATION ISO BALWANI’S
MOTION TO SEVER, CASE NO, 5:18-CR-00258-EJD
Oo © Ss Dm

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 968 Filed 08/28/21 Page 2 of 5

I, Jeffrey B. Coopersmith, hereby declare as follows:

1. I am a member of the Bar of the State of California, a partner at Orrick, Herrington
& Sutcliffe LLP, and lead counsel for Defendant Ramesh “Sunny” Balwani in this action.

2. I submit this declaration in support of Mr. Balwani’s Motion to Sever. I have
personal knowledge of the facts in this declaration. If called as a witness, | could and would
competently testify thereto.

3, ' Attached hereto as Exhibit A is a true and correct copy of a letter sent to me by
counsel for defendant Elizabeth Holmes, dated September 18, 2019.

4, Acting under my direction, members of Orrick, Herrington & Sutcliffe’s research
department searched news outlets in the San Francisco Bay Area for stories mentioning the fraud
allegations against Mr. Balwani and Ms. Holmes. The searches, which covered the San
Francisco Chronicle, the San Jose Mercury News, the East Bay Times, NBC Bay Area (KNTYV),
KCBS, ABC 7 Bay Area, KQED, and CBSN Bay Area, returned more than 150 stories since
October 2015, when, the Wall Street Journal first published a highly negative story on Theranos.
A national search covering the same period returned around 600 stories.

I declare under penalty of perjury that the foregoing is true and correct. Executed this 3

day of December, 2019 in Seattle, Washington.

  
 

an

  
 

ey
Pe

Y B. COOPERSMIT

 

 

1 COOPERSMITH DECLARATION ISO BALWANI’S
MOTION TO SEVER, CASE NO. 5:18-CR-00258-EJD
Case 5:18-cr-00258-EJD Document 968 Filed 08/28/21 Page 3of5

\

EXHIBIT A
,

Case 5:18-cr-00258-EJD Document 968 Filed 08/28/21 Page4of5

LAW OFFICES

WILLIAMS 8 CONNOLLY LLP
725 TWELFTH STREET, N.W.
WASHINGTON, D. C. 20005-5901 EDWARD BENNETT WILLIAMS 920-1988)

PAUL R. CONNOLLY (1922-1973)

KEVIN M. DOWNEY
(202) 434-5960 (202) 434-5000

kdowney@we.com
FAX (202) 434-5029

September 18, 2019

CONFIDENTIAL

Via Email

Mr. Jeffrey B. Coopersmith
Davis Wright Tremaine

920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1610

Re: United States v. Elizabeth A. Holmes and Ramesh “Sunny” Balwani, Case No.
5:18-cr-258-EJD

Dear Jeff:

Following up on our conversation yesterday, we anticipate filing and serving a
notice pursuant to Federal Rule of Criminal Procedure 12.2(b)(1) that Ms. Holmes intends to
introduce expert evidence at trial related to a mental condition bearing on guilt.

We anticipate providing the following additional information in connection with
the disclosure:

The expert is expected to testify regarding intimate partner violence/abuse
(including at least psychological, Se rrammm er by Ms. Holmes at the
hands of Mr. Balwani; the developmental, historical, and psychological factors that made Ms,
Holmes particularly vulnerable to the trauma that she suffered, the abusive tactics used by Mr.
Balwani that allowed him to exert control over her; and the psychological impact of the
relationship on Ms, Holmes during the time period of the relationship and in connection with th
charged conspiracy. The expert may also testify regarding scientific research regarding intimate
partner violence/abuse and its psychological effects on victims. The expert may also identify

diagnoses of Post Traumatic Stress Disorder, iS 2d the relationship

between Ms. Holmes and Mr. Balwani, as well as depression.

We received permission from the Court to tell you in advance of our disclosure to
the government or to the Court because of the obvious implications this disclosure may have for
your client’s defense. To that end, please note that we intend to file the disclosure under seal and
to ask that these issues remain confidential, both because the disclosure reveals sensitive and
Case 5:18-cr-00258-EJD Document 968 Filed 08/28/21 Page 5of5

\

WILLIAMS & CONNOLLY LLP

United States v. Holmes and Balwani
September 18, 2019
Page 2

private health information about Ms. Holmes and because your client has a Sixth Amendment
right to a trial in front of a jury free from bias that arises from issues that do not directly relate to

his guilt or innocence of the offenses alleged.

O.

 

 
